10-125-ag
         Lin v. Holder
                                                                                       BIA
                                                                                   Chew, IJ
                                                                               A075 962 076
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 21st day of March, two thousand twelve.
 5
 6       PRESENT:
 7                ROSEMARY S. POOLER,
 8                RICHARD C. WESLEY,
 9                GERARD E. LYNCH,
10                     Circuit Judges.
11       _______________________________________
12
13       HUA JI LIN,
14                Petitioner,
15
16                       v.                                     10-125-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Hua Ji Lin, pro se, Monterey Park,
24                                     CA.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Ethan B. Kanter, Senior
28                                     Litigation Counsel; Jeffrey L.
29                                     Menkin, Trial Attorney, Office of
30                                     Immigration Litigation, Civil
31                                     Division, United States Department
32                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Hua Ji Lin, a native and citizen of China,

 6   seeks review of a December 30, 2009, decision of the BIA

 7   affirming the February 13, 2008, decision of Immigration

 8   Judge (“IJ”) George T. Chew denying his application for

 9   asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).     In re Hua Ji Lin, No.

11   A075 962 076 (B.I.A. Dec. 30, 2009), aff’g No. A075 962 076

12   (Immig. Ct. N.Y. City Feb. 13, 2008).    We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       Under the circumstances of this case, we have reviewed

16   the IJ’s decision as supplemented by the BIA.     See Yan Chen

17   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The

18   applicable standards of review are well-established.     See

19   8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d

20   510, 513 (2d Cir. 2009).

21       Lin argues that he suffered past persecution on account

22   of his status as a fisherman when he was injured after


                                  2
 1   government officials commandeered the boat on which he was

 2   working.   However, the BIA reasonably found that Lin’s

 3   injury was the result of an accident, and thus he did not

 4   show that the government officials injured him “on account

 5   of” his status as a fisherman.    See 8 U.S.C. § 1101(a)(42).

 6       Lin further argues that he was subjected to economic

 7   persecution because government officials denied his

 8   applications for business licenses and harassed his

 9   customers following his public complaints about the

10   government’s failure to compensate him for his injury.

11   However, the agency reasonably concluded that Lin’s

12   testimony, which contained only his speculation as to the

13   motives of government officials in denying the licenses and

14   harassing his customers, did not establish the actual

15   motives behind the officials’ actions, and thus did not

16   establish that he was subjected to persecution “on account

17   of” his opinions.   See Xiao Ji Chen v. U.S. Dep’t of

18   Justice, 471 F.3d 315, 342 (2d Cir. 2006) (noting that the

19   weight afforded to the applicant’s evidence lies largely

20   within the discretion of the agency); 8 U.S.C.

21   § 1252(b)(4)(B) (providing that “administrative findings of

22   fact are conclusive unless any reasonable adjudicator would

23   be compelled to conclude to the contrary”).


                                   3
 1       Because the agency reasonably concluded that Lin did

 2   not establish a nexus between his past mistreatment and his

 3   political opinion or membership in a particular social

 4   group, the agency did not err in denying his applications

 5   for asylum and withholding of removal.   See Ramsameachire v.

 6   Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).

 7       Lin also argues that the BIA erred in finding that he

 8   did not establish his eligibility for CAT relief.   However,

 9   nothing in the record demonstrates that Lin was subjected to

10   torture or any other deliberate infliction of physical harm,

11   and Lin points to no evidence suggesting that he will be

12   subjected to torture if he returns to China.   Thus, he has

13   shown no error in the agency’s denial of CAT relief.     See Mu

14   Xiang Lin v. U.S. Dep’t of Justice, 432 F.3d 156, 159-60 (2d

15   Cir. 2005) (explaining that applicants for CAT relief must

16   present evidence establishing that they will more likely

17   than not be tortured).

18       For the foregoing reasons, the petition for review is

19   DENIED.   As we have completed our review, the pending motion

20   for a stay of removal in this petition is DISMISSED as moot.

21                               FOR THE COURT:
22                               Catherine O’Hagan Wolfe, Clerk
23
24




                                   4